OPINION — AG — ** PAYMENTS — SALARY — JUDGES ** THE RIGHT OF A COUNTY JUDGE TO HIS SALARY IS `NOT' IMPAIRED BY HIS OCCASIONAL OR PROTRACTED ABSENCE FROM HIS OFFICE OR A TEMPORARY INCAPACITY TO PERFORM THE DUTIES OF THE OFFICE. IT FOLLOWS, UNDER THE FACTS STATED IN YOUR LETTER, JUDGE HARRISON `IS' ENTITLED TO HIS SALARY FOR THE MONTH OF FEBRUARY, 1951 (ABSENCE FROM POSITION, PERFORMANCE, LACK THEREOF, TEMPORARY INCAPACITY, ILLNESS, SICKNESS, NEGLECT OF DUTY, DERELICTIONS) CITE: 19 Ohio St. 179.1 [19-179.1], 19 Ohio St. 179.11 [19-179.11], 51 Ohio St. 91 [51-91], ARTICLE VII, SECTION 1, ARTICLE VII, SECTION 11 (RICHARD M. HUFF)